Opinion filed November 19, 2009 











 








 




Opinion filed November 19, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                      Nos. 11-09-00121-CR & 11-09-00122-CR
                                 __________
 
                                 ROBERT KEITH BROOKS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 70th District Court
 
                                                           Ector
County, Texas
 
                                     Trial
Court Cause Nos. A-33,437 & A-33,438
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
jury convicted Robert Keith Brooks of two offenses of aggravated assault with a
deadly weapon, entered a deadly weapon finding in each case, and found the
enhancement allegation in each case to be true.  The jury assessed punishment
at confinement for thirty years in each case.  We dismiss the appeals.




Appellant=s court-appointed counsel
has filed a motion to withdraw in each case.  The motions are supported by
briefs in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeals are
frivolous.  Counsel has provided appellant with copies of his briefs and
advised appellant of his right to review the record and file responses to
counsel=s briefs. 
Responses have not been filed.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden
v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeals are without merit.  We note that counsel
has the responsibility to advise appellant that he may file petitions for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file petitions for discretionary review pursuant to Tex. R. App. P. 66.  Black v. 
State,  217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.). 
The
motions to withdraw are granted, and the appeals are dismissed.
 
 
PER CURIAM
 
November 19,
2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:   Wright,
C.J.,
McCall, J., and Strange, J.